department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions f you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date legend b state c date d fundraising program f fundraising program g name of officer h name of officer j name of officer k name of university dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you meet the operational_test under sec_501 of the code no for the reasons explained below facts you are incorporated in the state of b as of date the articles of incorporation indicate you are organized exclusively for purposes which are exempt under sec_501 c of the internal_revenue_code the narrative that you submitted as a part of your form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code provided more detail on the letter cg catalog number 47630w activities you will undertake your programs are focused on providing fundraising services for unrelated collegiate athletic programs throughout the united_states you will have two programs for fundraising and both will be web-based the first program will be the d d will require the participation of two or more schools with the alumni fans and supporters of the college athletic programs competing to determine which group of fans can raise the most amount of money by collecting online donations over a set time period at the end of the competition the schools will be paid_by check within days minus your fees which are projected to cover your transaction and administrative costs for d you will charge of all funds raised the second program will be the e e will allow the administrators of college athletic departments to post a particular fundraising project or cause on your website the details of the school’s project or cause will be displayed on a dedicated page and will include the dollar amount needed to successfully fund the project the dollar amounts will include the administrative fees you will charge you will also be responsible for the cause fulfillment under this program for example if the cause is purchasing new computers once the funds are achieved you will purchase the computers and distribute them to the school for e you will charge of the fees raised both of the services will provide the online users both donors to the college athletic programs and persons related to the cause with real time results this way they will be able to monitor the amount of donations that have been accepted and how close the school is to reaching the fundraising goals the two fundraising programs will be promoted over the internet mainly the main strategy will utilize virtual fundraising techniques that will focus on generating new website visitors these techniques include social networking blogging search engine marketing email marketing and podcasting you indicated that a key component to your fundraising strategy will be securing contacts and authorizations from athletic directors and administrators to raise funds on their behalf to accomplish this you will contact the appropriate authorities of school programs that you feel could benefit greatly from the services you offer the primary selling point that you will use in these contacts is that there are no upfront fees associated to either of the programs thus there is no financial risk to the program’s operations and any funds collected less fees on their behalf will be paid to them in a timely manner once other athletic programs are aware of your offerings you feel that you will receive unsolicited fundraising requests in addition to the above mentioned fees to cover your costs for producing your fundraising services to the college athletic programs your application also stated that you will seek corporate sponsorships you will be governed by g as chief_executive_officer h as chief project development officer and j as chief legal officer each of your officers will receive compensation of dollar_figure big_number from you for the first year of operations the compensation amounts will increase to more than dollar_figure letter cg catalog number 47630w big_number per member in the second year and will continue to rise over time you indicated that this is due to the fact that the first year projections for revenue are conservative and as the revenues increase so will the time commitments of your officers your financial statements reflect your sole source_of_income to be gifts grants and contributions however your description of activities and operations reflect fees for services to the unrelated college athletic programs as your primary source_of_income you will be collecting donations on behalf of your clients and you will retain the fees that you charge your clients to perform the fundraising services including the donations that you will collect on behalf of your clients as if they were your own you project over dollar_figure million in income your first year and an increase to more than dollar_figure million by year three you have already entered into a contract with k university k university chose your e program k university entered into the contract to secure computers for their athletic department the contract began on date and does not end until the goal is reached the contract showed that your fundraising fee was included in the amount requested in donations goal from the general_public law sec_501 of the code provides in part for the exemption from federal_income_tax of corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment income_tax regulation sec_1_501_c_3_-1 states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt in revrul_69_528 1969_2_cb_127 an organization that was regularly carrying out an investment service business that would be an unrelated_trade_or_business if carried on by any exempt_organization on whose behalf the organization operated was not found to be exempt under sec_501 in revrul_71_529 1971_2_cb_234 a nonprofit organization that provided assistance in the management of participating colleges’ and universities’ endowment or investment funds for a charge substantially below cost qualified for exemption under sec_501 of the code revenue_ruling distinguished in revrul_72_369 1972_2_cb_245 an organization that was formed to provide managerial and consulting services at cost to unrelated exempt_organizations was not found to letter cg catalog number 47630w be exempt under sec_501 revenue_ruling distinguished in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that a trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that was ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical c organizations it had not solicited nor had it received voluntary contributions from the public from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations its only source_of_income was from fees in easter house v u s cl_ct aff'd in an unpub opinion 846_f2d_78 fed cir cert den 488_us_907 the organization in exchange for a fee provided adoption services to parents seeking to adopt a child including services to pregnant women who intended to place their newborns for adoption these fees were the organization's sole source_of_income the claims_court concluded that the organization’s business_purpose of operating an adoption service not the advancement of educational and charitable activities was its primary goal it competed with other commercial organizations providing similar services thus p laintiff's competition provides its activities with a commercial hue cl_ct pincite accordingly the organization did not qualify for exemption under sec_501 of the code in 283_fsupp2d_58 d d c the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions at its facilities the organization’s patrons were not limited to tax exempt entities but included patrons of a private and corporate nature the organization paid significant advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization's activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activity of operating a for-profit conference center application of law you do not qualify for exemption under sec_501 of the code because you are not operated exclusively for any of the purposes described in sec_501 you are not described as exempt according to the income_tax regulations because you fail the letter cg catalog number 47630w operational_test you are similar to the organization described in revrul_69_528 supra because you too are carrying on a business that would be an unrelated_trade_or_business if carried on by any of the unrelated tax exempt_organizations who are your clients some of the hallmarks of your commerciality are the facts that you will aggressively market your fundraising services to unrelated college athletic programs nationwide your fundraising services will be regularly carried on and you will charge fees for your fundraising services that will be designed to recover your own costs of producing the fundraising services you are similar to the nonexempt organization in revrul_72_369 supra because you will provide a commercial type service specifically fundraising to unrelated tax exempt_organizations nationwide you will use a commercial fee structure and you will exhibit the other hallmarks of commerciality noted above you will not provide these commercial services at a rate substantially below your own costs like the approved organization in revrul_71_529 supra this means that your operations are similar to a service that is regularly carried on as a trade_or_business which is commercial in nature like airlie supra your primary activity is operating a commercial business you will compete with other commercial fundraising organizations that do business with unrelated tax exempt_organizations and you will charge fees to your clients on a percentage of funds raised basis like other commercial fundraisers you will aggressively market your services to your target clientele like b s w group supra and easter house supra as well as the airlie the fees that you will charge to your clients the unrelated tax exempt_organizations nationwide will not be set at substantially below your own costs to produce your fundraising services further like easter house supra you will rely significantly on paid employees including paying salaries to your own officers as mentioned above another hallmark of commerciality is your marketing campaign that is designed to expand your clientele amongst unrelated college athletic programs across the nation like better business bureau supra you too have a substantial non-exempt purpose the facts show that your operations will be carried on in a commercial manner simply providing a medium where your unrelated tax exempt clients across the nation can solicit donations in exchange for a substantial fee that they will pay to you or that you will retain from them lacks a donative element and does not constitute a separate tax exempt activity in its own right applicant’s position it is your contention that your programs which raise funds for unrelated collegiate athletic programs nationwide are exempt in nature you submitted additional examples of how each of your fundraising programs will work you stated you are nearly identical or very similar to other organizations however in one example you stated that a distinction between you and the other entity is that your fee is not optional in another example you noted the distinction that the other entity deducted only from each donation in your third and final example you noted the distinction that a separate for-profit corporation actually managed the website and marketed letter cg catalog number 47630w the fundraising campaigns service response to applicant’s position the additional examples of your programs continue to show the hallmarks of commerciality you will provide your fundraising services to your unrelated tax exempt clients in exchange for fees that are designed to cover your costs to produce those services based on an analysis of the facts that pertain specifically to your own unique case your operations are commercial in nature and therefore do not qualify for exemption under sec_501 of the code the individual facts of each application_for a determination of exempt status must be weighed against the pertinent law and other precedents independently however it is important to note that the differences between you and the examples you describe are significant the percentage rate you charge is significantly more and the manner in which you manage and market your fundraising services are different combined these facts illustrate the commerciality of your operations conclusion based on the above facts and legal analysis we conclude that you fail to meet the operational_test of sec_501 of the code because you are operated in a commercial manner you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shail not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs letter cg catalog number 47630w if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely rob choi director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47630w
